DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Formal Matters
Applicant’s amendments and arguments in the reply filed on January 26, 2022 are acknowledged and have been fully considered. Claims 1-6, 8-10, 12, and 20-23 are pending.  Claims 1-6, 8-10, 12, and 20-23 are under consideration in the instant office action. Claims 7, 11, 13-19 are canceled. Claims 21-23 are newly added. Applicant amended instant claims 1 and 20 respectively by adding a limitation reciting “wherein a critical strain of the system is less than 25%”. Applicant’s amendments and arguments did not overcome the rejections of record for reasons set forth in the previous office action and herein below.
Rejections Maintained
Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8-10, 12, 20, and newly added claims 21-23 remain rejected under 35 U.S.C. 103 as being unpatentable over Blin et al. (US 2007/0020205) and Bui et al. (US 2012/0301415, IDS reference).
Note: The claims are examined with regard to the elected species only wherein (1) as Styrenic block copolymer type a di-block copolymer comprised of styrene and butadiene (e.g., Kraton G1657); as Silicone acrylate copolymer type an acrylate/dimethicone copolymer (e.g., Shin-Etsu KP-550); as Volatile oil type Isododecane; and as Silicone oil in the second composition type 1,000 cst dimethicone.
Applicant Claims

Applicant claims a two-step cosmetic system.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Blin et al. teach product containing a first composition and a second composition, the first composition containing at least one resin chosen from rosin and derivatives thereof, and hydrocarbon-based resins, and mixtures thereof, the resin having a number-average molecular mass of less than or equal to 10 000 g/mol, and the second composition, which is different from the first, containing at least one non-volatile fatty substance. The invention also relates to a makeup process and also to a makeup kit containing the product. This product is in particular a lipstick, a mascara, a foundation or a nail varnish (see abstract). The product according to claim 1, wherein the first composition is capable of forming a film with a resistance to oil of greater than or equal to 50% (see claim 2). The product according to claim 1, wherein the hydrocarbon-based resins are chosen from: indene polymers, such as polymers derived from the polymerization in major proportion of indene monomer and in minor proportion of monomers chosen from styrene, methylindene and methylstyrene, and mixtures thereof; indene polymers, such as pentadiene and indene resins, which are derived from the polymerization of a mixture of pentadiene and indene monomers; pentadiene resins, such as those derived from the majority polymerization of the 1,3-pentadiene (trans or cis-piperylene) monomer and of minor monomers chosen from isoprene, butene, 2-methyl-2-butene, pentene and 1,4-pentadiene, and mixtures thereof; cyclopentadiene dimer resins, such as those derived from the polymerization of first monomers chosen from indene and styrene, and of second monomers chosen from cyclopentadiene dimers such as dicyclopentadiene, methyldicyclopentadiene and other pentadiene dimers, and mixtures thereof; terpenic resins derived from the polymerization of at least one monomer chosen from .alpha.-pinene, .beta.-pinene and limonene, and mixtures thereof (see claim 4). 
With regard to the elected isododecane and its amount Blin et al. teach these oils may be hydrocarbon-based oils, silicone oils or fluoro oils, or mixtures thereof. The term "hydrocarbon-based oil" means an oil mainly containing hydrogen and carbon atoms and optionally oxygen, nitrogen, sulfur or phosphorus atoms. The volatile hydrocarbon-based oils may be chosen from hydrocarbon-based oils containing from 8 to 16 carbon atoms, and especially branched C8-C16 alkanes, for instance C8-C16 isoalkanes of petroleum origin (also known as isoparaffins), for instance isododecane (also known as 2,2,4,4,6-pentamethylheptane), isodecane and isohexadecane, for example the oils sold under the trade names Isopar or Permethyl, branched C8-C16 esters and isohexyl neopentanoate, and mixtures thereof. Other volatile hydrocarbon-based oils, for instance petroleum distillates, especially those sold under the name Shell Solt by the company Shell, may also be used. The volatile solvent is preferably chosen from volatile hydrocarbon-based oils containing from 8 to 16 carbon atoms, and mixtures thereof (see paragraph 0062-0063). The liquid fatty phase may represent from 0.5% to 90% by weight, preferably from 1% to 60% and even more preferably from 2% to 40% by weight relative to the total weight of the composition (see paragraph 0101). 
With regard to the elected styrenic block copolymer, a di-block copolymer comprised of styrene and butadiene (e.g., Kraton G1657) and its amount Blin et al. teach according to one embodiment of the invention, the composition contains, besides the resin, a hydrocarbon-based block copolymer also known as a block copolymer, preferably a block copolymer that is soluble in a liquid fatty phase as defined above (see paragraph 0102). An example that may be mentioned is the product sold under the reference Kraton G 1657 M, which is a mixture of styrene/ethylene-butylene diblock copolymer and of styrene/ethylene-butylene/styrene triblock copolymer in 30/70 proportions, the glass transition temperature of the ethylene-butylene block being equal to about -60.degree. C (see paragraph 0110). The hydrocarbon-based block copolymer may be present in any amount including an amount of between 0.1% and 25% by weight and especially from 0.5% to 15% by weight relative to the weight of the composition (see paragraph 0112).
With regard to the second composition component being a 1,000 cst dimethicone and its amount Blin et al. teach a product comprising a first composition and a second composition which is different from the first composition, the first composition comprising at least one resin selected from the group consisting of rosin, rosin derivatives, hydrocarbon-based resins, and mixtures thereof, the resin having a number-average molecular mass of less than or equal to 10 000 g/mol, the second composition comprising at least one non-volatile fatty substance (see claim 1). The product according to claim 1, wherein the non-volatile fatty substance is silicone-based (see claim 24). The product according to claim 24, wherein the non-volatile fatty substance is chosen from polyalkylsiloxane oils, polyarylsiloxanes and polyalkylarylsiloxanes, and mixtures thereof (see claim 25). The non-volatile silicone oils that may be used in the composition according to the invention include non-volatile polydimethylsiloxanes (PDMS), polydimethyl-siloxanes comprising alkyl or alkoxy groups, which are pendent and/or at the end of a silicone chain, these groups each contain from 2 to 24 carbon atoms, phenyl silicones, for instance phenyl trimethicones, phenyl dimethicones, phenyltrimethylsiloxydiphenylsiloxanes, diphenyl dimethicones, diphenylmethyldiphenyl-trisiloxanes and 2-phenylethyltrimethylsiloxysilicates (see paragraph 0080). The non-volatile silicone oil may be chosen from: [0193] linear or branched non-volatile polydimethyl-siloxanes (PDMS); [0194] polydimethylsiloxanes comprising alkyl, alkoxy or phenyl groups, which are pendent or at the end of a silicone chain, these groups containing from 2 to 24 carbon atoms; [0195] phenylsilicones, for instance phenyl trimethi-cones, phenyl dimethicones, phenyltrimethylsiloxy-diphenylsiloxanes, diphenyl dimethicones, diphenyl-methyldiphenyltrisiloxanes and 2-phenylethyl trimethyl-siloxysilicates. The silicone polymer may be introduced into the second composition in the form of a mixture with a liquid silicone, the viscosity of the said liquid silicone being between 0.5 and 10 000 cSt, preferably between 0.5 and 500 cSt and more preferably between 1 and 10 cSt (see paragraph 0219). The product according to claim 1, wherein the proportion of the non-volatile fatty substance in the second composition is between 2% and 100% by weight relative to the weight of the second composition (see claim 22). The composition according to the invention advantageously comprises at least one wax (paragraph 128). By bringing the wax to the liquid form (melting), it is possible to make it miscible with oils and to form a microscopically uniform mixture, but on cooling the mixture to room temperature, recrystallization of the wax in the oils of the mixture is obtained (paragraph 130). Mention may also be made of silicone waxes and fluoro waxes (paragraph 135). The composition according to the invention may preferably comprise a content of waxes ranging from 5% to 20% by weight and may in particular contain from 7% to 15% by weight relative to the total weight of the composition (paragraph 136).
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Blin et al. do not specifically teach the incorporation of silicone acrylate copolymer, an acrylate/dimethicone copolymer (e.g., Shin-Etsu KP-550). Additionally, Blin et al. do not specifically teach a stearyl dimethicone wax. Blin et al. teach the generic class silicone waxes. These deficiencies are cured by the teachings of Bui et al.
Bui et al. teach a cosmetic composition and process which provides enhanced wear, comfort and feel, the composition containing: (a) at least one polypropylsilsesquioxane film forming resin; (b) at least one polymer chosen from a polyorganosiloxane copolymer and a silicone acrylate copolymer; (c) at least one solvent; and (d) optionally, at least one colorant (see abstract). The at least one polymer may also be chosen from silicone/(meth)acrylate copolymers, such as those as described in U.S. Pat. Nos. 5,061,481, 5,219,560, and 5,262,087, the entire contents of which are hereby incorporated by reference. Also included are those derived from non-polar silicone copolymers comprising repeating units of at least one polar (meth)acrylate unit and vinyl copolymers grafted with at least one non-polar silicone chain. Non-limiting examples of such copolymers are acrylates/dimethicone copolymers such as those commercially available from Shin-Etsu, for example, the product sold under the tradename KP-545, or acrylates/stearyl acrylate/dimethicone acrylates copolymers, such as those commercially available from Shin-Etsu, for example, the product sold under the tradename KP-561, and acrylates/behenyl acrylate/dimethicone acrylates copolymer, such as those commercially available from Shin-Etsu, for example, the product sold under the tradename KP-562 (paragraph 227). The use of KP-550 is demonstrated in examples 4 and 5 on paragraph 466. The silicone acrylate polymers may be present in an amount ranging from 1 to 80% by weight, preferably from 5 to 70% by weight, more preferably from 10 to 65% by weight, more preferably from 10 to 60% by weight, and more preferably from to 50% by weight, based on the weight of the total composition. According to the invention, one or more pasty fatty substances may also be used. Preferably, these fatty substances are hydrocarbon-based compounds, optionally of polymeric type; they may also be chosen from hydrocarbon-based compounds, silicone compounds and/or fluoro compounds, and mixtures thereof (paragraph 302). Mention may also be made of silicone pasty fatty substances such as polydimethylsiloxanes (PDMS) containing pendant chains of the alkyl or alkoxy type containing from 8 to 24 carbon atoms, and having a melting point of 20-55 °C, for instance stearyl dimethicones, especially those sold by the company Dow Corning under the trade names DC2503 and DC2-5514, and mixtures thereof (paragraph 304).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to modify the teachings of Blin et al. by incorporating a film forming polymer such as silicone acrylates (e.g., KP 550 from Shin-Etsu) because Bui et al. teach in a lipistick composition the utilization of silicone acrylates (e.g., KP 550 from Shin-Etsu) as a film forming polymer. Bui et al. teach a cosmetic composition and process which provides enhanced wear, comfort and feel, the composition containing: (a) at least one polypropylsilsesquioxane film forming resin; (b) at least one polymer chosen from a polyorganosiloxane copolymer and a silicone acrylate copolymer; (c) at least one solvent; and (d) optionally, at least one colorant (see abstract). The at least one polymer may also be chosen from silicone/(meth)acrylate copolymers, such as those as described in U.S. Pat. Nos. 5,061,481, 5,219,560, and 5,262,087, the entire contents of which are hereby incorporated by reference. Also included are those derived from non-polar silicone copolymers comprising repeating units of at least one polar (meth)acrylate unit and vinyl copolymers grafted with at least one non-polar silicone chain. Non-limiting examples of such copolymers are acrylates/dimethicone copolymers such as those commercially available from Shin-Etsu, for example, the product sold under the tradename KP-545, or acrylates/stearyl acrylate/dimethicone acrylates copolymers, such as those commercially available from Shin-Etsu, for example, the product sold under the tradename KP-561, and acrylates/behenyl acrylate/dimethicone acrylates copolymer, such as those commercially available from Shin-Etsu, for example, the product sold under the tradename KP-562 (paragraph 227). The use of KP-550 is demonstrated in examples 4 and 5 on paragraph 466. The silicone acrylate polymers may be present in an amount ranging from 1 to 80% by weight, preferably from 5 to 70% by weight, more preferably from 10 to 65% by weight, more preferably from 10 to 60% by weight, and more preferably from to 50% by weight, based on the weight of the total composition. According to the invention, one or more pasty fatty substances may also be used. Preferably, these fatty substances are hydrocarbon-based compounds, optionally of polymeric type; they may also be chosen from hydrocarbon-based compounds, silicone compounds and/or fluoro compounds, and mixtures thereof (paragraph 302). Mention may also be made of silicone pasty fatty substances such as polydimethylsiloxanes (PDMS) containing pendant chains of the alkyl or alkoxy type containing from 8 to 24 carbon atoms, and having a melting point of 20-55 °C, for instance stearyl dimethicones, especially those sold by the company Dow Corning under the trade names DC2503 and DC2-5514, and mixtures thereof (paragraph 304).One of ordinary skill in the art would have been motivated to incorporate the silicone acrylate in the composition of Blin et al. because the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). It should be recognized that both Blin et al. and Bui et al. teach the incorporation of film forming polymers in their respective lipstick compositions. Alternatively, one of ordinary skill in the art would have been motivated to substitute the film forming polymers of Blin et al. with the film forming polymers of Bui et al. such as KP 550 because the film forming polymers are functionally equivalent. One of ordinary skill in the art would have been motivated to utilize stearyl dimethicone wax because Blin et al. teach that the composition according to the invention advantageously comprises at least one wax (paragraph 128). By bringing the wax to the liquid form (melting), it is possible to make it miscible with oils and to form a microscopically uniform mixture, but on cooling the mixture to room temperature, recrystallization of the wax in the oils of the mixture is obtained (paragraph 130). Mention may also be made of silicone waxes and fluoro waxes (paragraph 135). The composition according to the invention may preferably comprise a content of waxes ranging from 5% to 20% by weight and may in particular contain from 7% to 15% by weight relative to the total weight of the composition (paragraph 136). Furthermore, Bui et al. teach that according to the invention, one or more pasty fatty substances may also be used. Preferably, these fatty substances are hydrocarbon-based compounds, optionally of polymeric type; they may also be chosen from hydrocarbon-based compounds, silicone compounds and/or fluoro compounds, and mixtures thereof (paragraph 302). Mention may also be made of silicone pasty fatty substances such as polydimethylsiloxanes (PDMS) containing pendant chains of the alkyl or alkoxy type containing from 8 to 24 carbon atoms, and having a melting point of 20-55 °C, for instance stearyl dimethicones, especially those sold by the company Dow Corning under the trade names DC2503 and DC2-5514, and mixtures thereof (paragraph 304). The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) In the case where the claimed ranges for amounts of ingredients or viscosities "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). Furthermore, a prima facie case of obviousness exists because differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. It is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05 and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233,235 (CCPA 1955)).  One of ordinary skill in the art would have had a reasonable chance of success in combining the teachings of Blin et al. and Robert et al. because both references teach lipstick compositions containing similar ingredients. With regard to the new limitation reciting “wherein a critical strain of the system is less than 25%” in claims 1 and 20 respectively as well as the recitation in new claim 23 “wherein the critical strain is ≤10.15%”, the examiner takes the position that since the claimed compositions are met by the combination teachings of Blin et al. and Bui et al. as set forth above the critical strain values would necessarily be there. The critical strain is an innate property of the composition. 
"[I]nherency may supply a missing claim limitation in an obviousness analysis." PAR, 773 F.3d at 1194-1195 ; see also Endo Pharms. Sols., Inc. v. Custopharm Inc., 894 F.3d 1374 , 1381 , 127 U.S.P.Q.2D (BNA) 1409 (Fed. Cir. 2018) ("An inherent characteristic of a formulation can be part of the prior art in an obviousness analysis even if the inherent characteristic was unrecognized or unappreciated by a skilled artisan."). It is long settled that in the context of obviousness, the "mere recitation of a newly discovered function or property, inherently possessed by things in the prior art, does not distinguish a claim drawn to those things from the prior art." In re Oelrich, 666 F.2d 578 , 581 (C.C.P.A. 1981). The Supreme Court explained long ago that "[i]t is not invention to perceive that the product which others had discovered had qualities they failed to detect." Gen. Elec. Co. v. Jewel Incandescent Lamp Co., 326 U.S. 242 , 249 , 66 S. Ct. 81 , 90 L. Ed. 43 , 1946 Dec. Comm'r Pat. 611 (1945). We too have previously explained that "an obvious formulation cannot become nonobvious simply by administering it to a patient and claiming the resulting serum concentrations," because "[t]o hold otherwise would allow any formulation—no matter how obvious—to become patentable merely by testing and claiming an inherent property." Santarus, Inc. v. Par Pharm., Inc., 694 F.3d 1344 , 1354 (Fed. Cir. 2012). In In re Kao, we found that the claimed controlled-release oxymorphone formulation was obvious because an inherent pharmacokinetic property of oxymorphone that was present in controlled-release oxymorphone "add[ed] nothing of patentable consequence." In re Huai-Hung Kao, 639 F.3d 1057 , 1070 , 98 U.S.P.Q.2D (BNA) 1799 (Fed. Cir. 2011). In In re Kubin, we found an inherent property obvious, explaining that "[e]ven if no prior art of record explicitly discusses the [limitation], the . . . application itself instructs that [the limitation] is not an additional requirement imposed by the claims on the [claimed protein], but rather a property necessarily present in [the claimed protein]." In re Kubin, 561 F.3d 1351 , 1357 , 90 U.S.P.Q.2D (BNA) 1417 (Fed. Cir. 2009). Our predecessor court similarly concluded that it "is not the law" that "a structure suggested by the prior art, and, hence, potentially in the possession of the public, is patentable . . . because it also possesses an [i]nherent, but hitherto unknown, function which [the patentees] claim to have discovered." In re [*1191] Wiseman, 596 F.2d 1019 , 1023 (C.C.P.A. 1979). Inherency, however, is a "high standard," that is "carefully circumscribed in the context of obviousness." PAR, 773 F.3d at 1195 . Inherency "may not be established by probabilities or possibilities," and "[t]he mere fact that a certain thing may result from a given set of circumstances is not sufficient." Oelrich, 666 F.2d at 581 (emphasis added) (quoting Hansgirg v. Kemmer, 102 F.2d 212 , 214 , 26 C.C.P.A. 937 , 1939 Dec. Comm'r Pat. 327 (C.C.P.A. 1939); see also In re Rijckaert, 9 F.3d 1531 , 1533-1534 (Fed. Cir. 1993). Rather, inherency renders a claimed limitation obvious only if the limitation is "necessarily present," or is "the natural result of the combination of elements explicitly disclosed by the prior art." PAR, 773 F.3d at 119511 -96; see also Alcon Research, Ltd. v. Apotex Inc., 687 F.3d 1362 , 1369 (Fed. Cir. 2012) (relying on inherency where the claims recited "a property that is necessarily present" in the prior art). "If . . . the disclosure is sufficient to show that the natural result flowing from the operation as taught would result in the performance of the questioned function, it seems to be well settled that the disclosure should be regarded as sufficient" to render the function inherent. Oelrich, 666 F.2d at 581 (quoting Hansgirg v. Kemmer, 102 F.2d 212 , 214 , 26 C.C.P.A. 937 , 1939 Dec. Comm'r Pat. 327 (C.C.P.A. 1939)). On appeal, Persion contends that the district court erred in applying the inherency doctrine in its obviousness analysis because Devane does not teach administering its hydrocodone-only formulation to patients with mild or moderate hepatic impairment. Thus, Persion asserts, "'the natural result flowing from the operation as taught' in Devane cannot be the claimed [pharmacokinetic] values for [hepatically impaired] patients." Appellant's Br. 37 (quoting Oelrich, 666 F.2d at 581 ); Reply Br. 19. To the extent Persion contends that inherency can only satisfy a claim limitation when all other limitations are taught in a single reference, that position is contrary to our prior recognition that "inherency may supply a missing claim limitation in an obviousness analysis" where the limitation at issue is "the natural result of the combination of prior art elements." PAR, 773 F.3d at 1194-1195 (emphasis added, internal quotations omitted). Here, the district court specifically found that Devane, together with Jain, the state of the prior art at the time of invention, and the Vicodin and Lortab labels, taught the combination of elements that inherently result in the claimed pharmacokinetic parameters. The district court found that a person of ordinary skill in the art would have been motivated, with reasonable expectation of success, to administer an unadjusted dose of the Devane formulation to hepatically impaired patients. There was also no dispute that the Devane formulation, which was identical to the Zohydro ER formulation described in the patents in suit, necessarily exhibited the claimed parameters under these conditions. Pernix, 323 F. Supp. 3d at 607 , 610 . In this context, the district court did not err by finding that the pharmacokinetic limitations of the asserted claims were inherent and added no patentable weight to the pharmacokinetic claims.
In light of the forgoing discussion, one of ordinary skill in the art would have concluded that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 
Response to Applicant’s arguments
Applicant argues as amended, the independent claims require, inter alia, not only the combination of two polymers in a first composition (a styrenic block copolymer and a silicone acrylate copolymer) and the use of a silicone oil in a second composition, but also that a critical mass of the system must be less than 25%.Per Graham v. John Deere Co., 383 U.S. 1 (1966), unexpected results are a secondary consideration that may tip the scales towards a conclusion of nonobviousness. Such unexpected results may include, e.g., greater than expected results, superiority of a shared property, presence of an unexpected property, and absence of an expected property. See MPEP § 716.02(a). In the present case, Applicants submit that the superiority of a shared property is at issue here. Referring to instant paragraphs [0065 ]-[0069], and Table 4 in particular, the unexpected results can be seen by comparing Forms 1-3 (which are embodiments of the claimed invention) and Forms 4-6 (which are not). The two polymers (the styrenic block copolymer and the silicone acrylate copolymer) are known in the art to result in compositions having higher critical strains. This is seen when considering Form 6 (which has a first composition that contains the two polymers but does not include a second composition), which has a critical strain of over 25%. When looking at the two polymers separately in combination with a silicone oil in a second composition, the critical strains remain high. As seen in Form 4, which has a silicone acrylate copolymer in the first composition and dimethicone in the second composition, the critical strain is over 27%. Similarly in Form 5, which has a styrenic block copolymer in the first composition and dimethicone in the second composition, the critical strain is over 26%.Yet all three of the novel embodiments (Forms 1-3), which combine the three required components (the two polymers in the first composition, and a silicone oil in the second composition) have critical strains less than 11%. This lack of a high critical strain is entirely unexpected. Applicants submit that one of skill in the art would have expected the claimed combination of components to result in a high critical strain based on, e.g., the results from Forms 4-6. Yet surprisingly, the claimed system results in a substantially /over critical strain. Applicants submit that this significant reduction in critical strain is unexpected, and therefore supports a conclusion of non-obviousness for the independent claims.
The above assertions are not found persuasive because first the examiner would like to remind applicant that any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992). Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). The examiner specifically reminds applicant that Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  It must be clear that the amount of ingredients in claims 1 and 20 is broader than the amounts disclosed in Form 1-3. One of ordinary skill in the art cannot extrapolate the results to the broader scope of the claims. Applicant should make the claims commensurate in scope with the data.
Conclusions
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867.  The examiner can normally be reached on 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIGABU KASSA/
Primary Examiner, Art Unit 1619